DETAILED ACTION
	Claims 1-6, 8-10 and 16-27 are present.
	Applicant is reminded to utilize correct claim status identifiers.  Claims 21-26 are previously withdrawn and remain withdrawn.
	The supplemental amendment to the claims filed on 05/14/2021 is considered to be the current claims.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

.
Appropriate correction is required.
 
Election/Restrictions
In a response filed on 08/14/2018, applicant elected a “species of position S148R of SEQ ID NO: 4” as species of substitution.  It is noted that the species election presented in the Office Action dated 06/14/2018 was for a protease variant having “a single amino acid sequence from N- to C-terminus.”
Claims 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/14/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. (U.S. 2016/0160159 A1) (PCT filed 07/28/2014, claiming priority to EP application 13178385.4 filed 07/29/2013) (previously cited) further in view of Svendsen et al. (U.S. 8,383,387 B2) (previously cited).
O’Connell et al., teach:

“According to an exemplary embodiment, a detergent composition is provided and includes a protease variant. The protease variant comprises a substitution of at least one amino acid in the loop corresponding to positions 171, 173, 175 or 179 of SEQ ID NO: 3. Also, the protease variant has a sequence identity to SEQ ID NO: 3 of at least 70% and less than 100%. Further, the protease variant has protease activity.”  O’Connell et al., para. [0005].
“Previously unanticipated, the inventors have found that protease variants containing one or more substitutions corresponding to the positions 171, 173, 175 or 179 of SEQ ID NO 3 have improved stability in detergent compared to a protease having the identical amino acid sequence of said variant but not having the substitution(s) at one or more of said specified positions or compared to a protease with SEQ ID NO: 3. The amino acids corresponding to positions 171, 173, 175 or 179 of SEQ ID NO: 3 form part of an active site loop corresponding to positions 170 to 180 of SEQ ID NO: 3, which defines parts of the S1 substrate binding pocket, see FIG. 1. Thus the exemplary detergent composition provides protease variants, comprising a substitution at one or more (e.g., several) positions corresponding to positions 171, 173, 175 and 179, wherein the variant has protease activity.”  O’Connell et al., para. [0065].  
“In another aspect, the variant comprises the substitutions S173P+S175P of the polypeptide with SEQ ID NO: 3.”  O’Connell et al., para. [0126].
As such, O’Connell et al. openly teach that a substitution of any of positions 171, 173, 175 or 179 of SEQ ID NO: 3 of O’Connell et al. beneficially improves stability of the taught protease in detergent without any requirement for additional substitutions.  Further, O’Connell et al. particularly exemplifies the substitutions S173P+S175P as appropriate substitutions for improving protease stability in a detergent.  O’Connell et al. teach that the substitutions taught there in improve “wash performance.” O’Connell et al., para. [0003].
An alignment between recited SEQ ID NO: 4 (Query) and SEQ ID NO: 3 of O’Connell et al. (Sbjct) is as follows:

    PNG
    media_image1.png
    739
    1241
    media_image1.png
    Greyscale

SEQ ID NO: 3 of O’Connell et al. is identical to recited SEQ ID NO: 4 with the exception of two substitutions, which are the substitutions of S173P and S175P present in recited SEQ ID NO: 4 relative to SEQ ID NO: 3 of O’Connell et al.  That is, SEQ ID NO: 3 of O’Connell et al. having the substitutions S173P+S175P as taught by O’Connell et al. is 100% identical to recited SEQ ID NO: 4 and is over 99% identical to “the mature polypeptide of SEQ ID NO: 3” as recited in claim 4.  SEQ ID NO: 3 of O’Connell et al. is identical to recited SEQ ID NO: 3.
O’Connell et al., Table 1, teach a model detergent for formulation of the described proteases, such detergent containing various detergent components including nonionic surfactants and is a “liquid model detergent” which is considered to be one of a regular, compact or concentrated liquid, or specifically a “regular liquid” as recited in claim 9.  O’Connell et al., claim 33, further specifies that any detergent including the described variants can be in the form of a bar, a granule, a gel, or a regular compact or concentrated liquid.  Further, “an exemplary detergent composition comprises one or more additional enzymes such as a protease, lipase, cutinase, an amylase, carbohydrase, cellulase, pectinase, mannanase, arabinase, galactanase, xylanase, oxidase, e.g., a laccase, and/or peroxidase” within the scope of claim 8 in addition to the protease variants described by O’Connell et al.  O’Connell et al., para. [0304].
et al., para. [0255], states that a detergent composition including a variant protease as described therein can be used in a “cleaning process such as laundry or hard surface cleaning,” which is a disclosure of a method of cleaning laundry or a hard surface by washing the laundry or hard surface with a detergent including the described variant protease as directly recited in claim 10.
However, O’Connell et al. do not teach a protease having recited SEQ ID NO: 4 (SEQ ID NO: 3 of O’Connell et al. with substitutions S173P and S175P) further having the substitution G110S.
O’Connell et al., abstract, teach variants of a parent TY145 subtilase . . . having altered properties.  The TY145 subtilase is taught as SEQ ID NO: 1 of Svendsen et al. that is identical to recited SEQ ID NO: 4 except for two mismatches and identical to recited SEQ ID NO: 3.  The protease variants described by Svendsen et al. are for use in a laundry detergent composition that can include additives such as one or more additional enzymes including an amylase.  See Svendsen et al., col. 29, ln., 9-16.  The detergent composition described by Svendsen et al. can be any convenient form such as a bar, tablet, granule, or paste.  Svendsen et al., col. 31, ln. 16-20.  Such detergent compositions as stated to be “a detergent composition for use in general household hard surface cleaning operations, or be formulated for hand or machine dishwashing operations,” which is considered to be a disclosure of a method of cleaning laundry or a hard surface by washing the laundry or the hard surface with the described detergent compositions having the protease variants described by Svendsen et al.  See Svendsen et al., col. 29, ln., 15-21.
Svendsen et al., col 18, ln. 55, through col. 19, ln. 8, further teach the following:
It is known that at alkaline pH, the side chain of Asn may interact with the NH group of a sequential neighbouring amino acid to form an isoAsp residue where the backbone goes through the Asp side chain. This will leave the backbone more vulnerable to proteolysis. The deamidation is much more likely to occur if the residue that follows is a Gly. Changing the Asn in front of the Gly or the Gly will prevent this from happening and thus improve the stability, especially as concerns thermo- and storage stability. The invention consequently further relates to a subtilase, in which either or both residues of any of the Asn-Gly sequence appearing in the amino acid sequence of the parent RP-II protease is/are deleted or substituted with a residue of a different amino acid. The Asn and/or Gly residue may, for S, P, T and Y. 
Asn-Gly sequences can be found in the following positions:
B. sphaericus: 198-199, 240-241
TY145: 87-88, 109-110, 199-200.
As such, Svendsen et al. teach that a protease having at least 99% identity to recited SEQ ID NO: 4 can be stabilized for beneficial use in a detergent composition by substitution of any of positions 87, 88, 110, 199 and 200 including the substitution G110S in order to remove the presence of Asn-Gly pairs that make the polypeptide backbone vulnerable to proteolysis particularly at alkaline pH.  It is noted that O’Connell et al. directly addresses washing occurring at an alkaline “pH range of from about pH 8 to about pH 10.5.”  O’Connell et al., para. [0274].
O’Connell et al. do not teach a protease having recited SEQ ID NO: 4 (SEQ ID NO: 3 of O’Connell et al. with substitutions S173P and S175P) further having the substitution G110S.
O’Connell et al., for the reasons discussed above, directly teach a protease identical to SEQ ID NO: 4 with substitutions S173P and S175P that is stabilized in detergent compositions due to the presence of substitutions S173P and S175P.  Svendsen et al. teach additional substitutions to a protease almost identical to recited SEQ ID NO: 4 (and identical to recited SEQ ID NO: 3) to stabilize the protease from proteolysis that can occur at alkaline pH including the substitution G110S, wherein O’Connell et al. directly teach wash conditions at alkaline pH.  
At the time of filing, the ordinarily skilled artisan would have been motivated to combine substitutions taught in the prior art to have the same purpose of stabilizing a protease having a high degree of identity to recited SEQ ID NOS: 3 and 4 in a detergent composition.  O’Connell et al. teach the substitutions S173P and S175P have improved stability due to modification of an active site loop.  Svendsen et al. teach that the substitution G110S reduces proteolysis at alkaline pH.  As such, the ordinarily skilled artisan would have been motivated to combine the substitutions of S173P and S175P and G110S to achieve the benefits of improved stability as taught by O’Connell et al. and improved stability due to reduction in vulnerability to proteolysis by removing Asn-Gly pairs as taught by Svendsen et al., such substitutions made to SEQ ID NO: 3 of O’Connell et al. resulting in a protease polypeptide over 99% identical to recited SEQ ID NO: 4 with the substitution G110S.
Regarding claim 3, the specification, page 9, lines 20-28, defines improved wash performance as follows:  “The term “improved wash performance” is defined herein as a protease variant according to the invention displaying an improved wash performance relative to the wash performance of the parent protease, relative to a protease with SEQ ID NO: 4 or relative to a protease having the identical amino acid sequence of the variant but not having the alterations at one or more of the specified positions when measured in a relevant assay.”  The nature of the improved wash performance (i.e. temperature stability, pH stability, enzymatic activity) is not provided for in the stated definition for “improved wash performance.”  As such, any improved property that an ordinarily skilled artisan at time of filing would have had a reason to find desirable is considered to be within the stated definition.  
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  MPEP 2145(II).  Here, as discussed above, the prior art of O’Connell et al. and Svendsen et al. motivate the formation of a protease identical to recited SEQ ID NO: 4 with the substitution G110S wherein the substitution G110S is taught by Svendsen et al. to reduce susceptibility of the protease to proteolysis at alkaline pH, which can be considered to be an improved wash performance.  That is, reduction in proteolysis of the protease having the substitution G110S relative to SEQ ID NO: 4 is suggested by the cited art to result in a greater amount of the protease and protease activity in a detergent composition which is deemed to be within the broadest reasonable interpretation of “improved wash performance compared to the protease with SEQ ID NO: 4.”  As such, the recitation of improved wash performance compared to the protease with SEQ ID NO: 4” as recited in claim 3 appears to be the recognized of another advantage which would flow naturally from following the suggestion of the prior art.

Response to arguments
Applicant’s remarks filed on 12/04/2020, 01/04/2021 and 05/14/2021, have been examined.  However, applicant makes no particular remarks regarding the rejections raised in the Office Action dated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652